Citation Nr: 1646739	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for hiatal hernia prior to November 5, 2008, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided testimony at an August 2016 central office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.   

The Veteran contends that the symptoms associated with her service-connected hiatal hernia are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  In August 2016, the Veteran presented testimony that her hiatal hernia condition had increased in severity since she was last examined by VA.  

The Board observes that the Veteran last had a VA examination for compensation and pension purposes in December 2010.  Thus, the Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity of her service-connected hiatal hernia disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the Board notes that the Veteran submitted a VA problem list and medications list showing treatment and medication received from 2008 to 2012.  The VA outpatient treatment records associated with these lists have not yet been associated with the record.  On remand, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the available VA and non-VA treatment records that have not yet been associated with the record.

2.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from the service-connected hiatal hernia.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  

The examiner should identify all symptoms and manifestations of the service-connected hiatal hernia.  The examiner should provide all information required for rating purposes.   

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




